Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 21-29 are new.
Claims 11-20 have been cancelled.
Claims 1-10 and 21-29 are pending. Applicant’s amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Drawings

The drawings were received on 8/18/22.  These drawings are acceptable. However, Figure 5 has not been amended to fix the typographical mistake. As noted in the non-FINAL Office Action, the drawings are objected to because in Figure 5, “tiethanolamine” appears to be a misspelling of ‘triethanolamine”. 

    PNG
    media_image1.png
    145
    431
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Withdrawn rejections
Applicant's amendments and arguments filed 8/18/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  To satisfy the written description requirement of section 112(a), a disclosure must reasonably convey to one skilled in the art that the applicant had possession of the subject matter in question when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Determining the adequacy of a written description "requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art." Id. Thus, "[I]psis verbis disclosure is not necessary to satisfy the written description requirement of Section 112." Fujikawa v. Wattanasin, 93 F.3d 1559, 1570 (Fed. Cir. 1996).
In the instant case, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 28 introduces new matter as the claim recites the limitation: " comprising injecting one or more bio-materials using a syringe in the pen or spraying a mist of the one or more bio-materials using a MEMS actuator” and claim 29 introduces new matter: “comprising transmitting a target area image to a remote medical professional.” A text search of the specification did not find these limitations. At best, the specification teaches that data and/or control signals may be transmitted between the 3D printer pen and the computing device (page 12, second paragraph) but that is of a different scope from that which is claimed. There is no support in the specification for these limitations and a person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  There does not appear to be any guidance in the specification to select “comprising injecting one or more bio-materials using a syringe in the pen or spraying a mist of the one or more bio-materials using a MEMS actuator” or “comprising transmitting a target area image to a remote medical professional.” MPEP 2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected area”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 are rejected as indefinite because they are dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 21-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20140012225).
Regarding claims 1 and 21, Yoo et al. teach:

    PNG
    media_image2.png
    759
    644
    media_image2.png
    Greyscale

Yoo et al. teach using a processor computer program to implement operation [0041, 0188-0196] which would perform image processing [0077, 0115] and actuate the dispensing head (Figures 13-15). Performing the method of Yoo et al. naturally forms a live cell suspension in the hydrogel and forms an acellular dermal matrix scaffold with the live cell suspension when dispensed/printed. Yoo et al. even states that the cells can be printed as a suspension [0084]. Actuation of the dispenser is an implicit feature in order to dispense the composition. Yoo et al. teach that the dispenser is associated with the optical sensor (Abstract; claims 25 and 45) and the optical sensor is a camera [0108] and is hand-held (claim 13) thus having the dispenser with a camera. 
Regarding claims 2 and 22, the wounds appear arbitrary (Figure 17; [0252]) and thus the corresponding printed 3D scaffold is also arbitrarily shaped to conform to the wound.
Regarding claim 10, Yoo et al. used a laser scanner with a depth detector to scan the wound area and a computer carefully determined the surface area, volume and depth measurements [0248] thus determining a dispensing target using computer vision of any wound including irregular wounds.
Regarding claims 23 and 24, Yoo et al. teach using keratinocytes (skin cells) and collagen and hyaluronic acid hydrogel (clams 5, 6 and 34; [0085]).
Regarding claim 25, the 3D scaffold of Yoo et al. is an object and appears surgically implanted into a living subject where the cells naturally continue to live in the living subject. 
Regarding claim 26, Yoo et al. teach using nerve cells [0144].
Regarding claim 27, Yoo et al. teach using stem cells [0120].
Yoo et al. do not expressly teach selectively dispensing cells as guided by a camera and the boundary of the skin wound is determined through a hand-held dispenser with a camera. However, the scanning and processing of three-dimensional coordinates is done with an optical sensor hand-held camera that is associated with the dispenser as discussed above. Thus, it the dispenser appears to be able to be held by the hand as well and the absence of evidence to the contrary especially when syringes containing the gels can be used [0103]. Yoo et al. teach that cameras are used to capture images that coincide with the surface measurements of the area of interest [0108, 0112, 0114-0116] and that the dispensing system can coupled to a camera [0203, 0226] and thus the images taken by the camera indirectly guide the selective dispensing of cells on the wound. Figure 7 illustrates an embodiment with a camera.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Yoo et al. and selectively dispense cells as guided by a camera and is determined through a hand-held dispenser with a camera, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Yoo et al. teach and suggest using a camera to obtain data of the wound and that data is used with the dispensing device to selectively dispense cells onto the wound as guided by the imagery captured by the camera. Thus, the camera images guide the dispensing of cells selectively onto the wound, including both regular and arbitrary wounds, and not elsewhere. Therefore, the ordinary artisan would have a reasonable expectation of success in so doing. Furthermore, Yoo et al. teach using syringe dispensers which would be hand-held thus rendering obvious those limitations. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:	Applicant’s arguments filed 8/16/22 have been carefully considered but are not persuasive. The passages cited by Applicant are not the same as the applied passages above. Respectfully, Applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 9 of U.S. Patent No. 10507098. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also teaches a method of growing cells that is inherent in the claimed method of healing a skin wound:

    PNG
    media_image3.png
    516
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    429
    619
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    76
    598
    media_image5.png
    Greyscale

It is the Examiner’s positions that an “imager” reads on a camera and a “pen” is a hand-held dispenser. The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Claims 1, 10, 21-25 and 29, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 10, 15, 17, 18 and 20 of U.S. Patent No. 9968437. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also teaches a method of growing cells that is inherent in the claimed method of forming a biological object:

    PNG
    media_image6.png
    575
    663
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    242
    686
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    421
    678
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    428
    729
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    99
    646
    media_image10.png
    Greyscale

It is the Examiner’s position that an irregular shape is an arbitrary shape and a “pen” is a hand-held dispenser. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Applicants arguments are moot because the terminal disclaimer was not approved.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613